ACCEPTED
                                                                                           12-14-00040-CR
                                                                               TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                       2/2/2015 2:01:54 PM
                                                                                              CATHY LUSK
                             CAUSE NO. 12-14-00040-CR                                               CLERK


 LAWRENCE KELVIN                           §    IN THE
 WALKER, JR.                               §
                                           §
                                                                 FILED IN
 VS.                                       §    TWELFTH COURT
                                                           12th COURT OF APPEALS
                                           §                           TYLER, TEXAS
 THE STATE OF TEXAS                        §    OF APPEALS         2/2/2015 2:01:54 PM
                                                                       CATHY S. LUSK
                                                                           Clerk
                                  MOTION TO
                            RECALCULATE DEADLINES

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 114th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State v. Lawrence Kelvin Walker, Jr. and numbered

       114-1268-13.

3.     Appellant was convicted of Indecency with a Child Sexual Contact.

4.     Appellant was assessed a sentence of twenty (20) years confinement in the

       Texas Department of Criminal Justine - Institutional Division.

5.     Notice of Appeal was given on February 4, 2014.

6.     The Clerk's Record was filed on February 7, 2014; the Reporter's Record was

       filed on May 11, 2014.

7.     The Appellant’s Pro Se Brief was due on January 5, 2015. Counsel requests the

       Court an extension of at least sixty (60) days from January 5, 2015.

8.     Appellant requests a recalculation of time due to the following facts and

       circumstances.

       A)       On January 16, 2015, this Court remanded the case for a hearing to the

             114th District Court on the issue of length of time to file a Pro Se

             Response to Brief.
      B)    The trial court has until February 5, 2015 to submit a supplemental

            record and findings of fact to this Court.

      C)    The calendar for this case still has a date of January 5, 2015 for the

            Appellant’s Brief to be filed, and states in the Brief section that

            Appellant’s Brief was not filed.

      D)    It is unknown when Mr. Walker will be returned to a TDCJ unit with a

            more complete law library. Mr Walker has been provided, or if he will

            have access to the record there.

      E)    While it appears that the trial court held a hearing, appellate counsel was

            not notified, did not appear, and did not know the hearing had been held

            until he received a letter from his client. While I did not locate any non-

            frivolous error to raise in this record, until the motion to withdraw is

            granted by this Court, Mr. Walker still has an attorney who should have

            been notified.

9.    Appellant requests an extension of time due to the above referenced facts and

      circumstances.

10.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Pro Se Brief for a period of sixty (60) days from January 5, 2015, and

      for such other and further relief as the Court may deem appropriate.

                                               Respectfully submitted,



                                               Law Office of James W. Huggler, Jr.
                                               100 E. Ferguson, Suite 805
                                               Tyler, Texas 75702
                                               Tel: (903) 593-2400
                                               Fax: (903) 593-3830

                                               By: /S/ James W. Huggler, Jr.
                                               James W. Huggler, Jr.
                                               State Bar No. 00795437
                                               Attorney for Appellant
                            CERTIFICATE OF SERVICE


       This is to certify that on February 2, 2015, a true and correct copy of the above

and foregoing document was served on Michael West, Smith County District Attorney's

Office, 100 North Broadway, Tyler, Texas 75702, by regular mail, fax, hand delivery,

or electronic filing.



                                         /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.